DETAILED ACTION
	This office action is in response to applicant’s remarks filed on March 25, 2021 in application 15/663,455. 
	Claims 1-20 are presented for examination.   Claims 1, 7 and 14 are amended. 
	IDS submitted on April 22, 2019 was acknowledged. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 25, 2021have been fully considered but they are not persuasive.   Applicant indicated that Gokhale et al. teaches failure in one or more operations of a data migration process outside the device itself reciting “the monitor agent runs on storage operation cells wherein the cells detect an error in the data migration process and alert a monitor agent (Gokhale et al., pg. 24, fig. 1, 106A, B) whereas the present claims recited “operator on each leaf to generate and emit fault codes, operators run on one more network devices in a network, and operators cause fault codes to be generated when errors in network devices are detected.”
Examiner disagreed.   Gokhale et al. teach of each of the cells of a data migration system (fig. 1B, 102A) comprises a monitor agent (fig. 1B, 100A).   Monitor agent (100A) resides on the same device as the storage manager (fig. 1B, 110) (pg. 34).   Storage manager can track and issue appropriate alerts to the reporting manger or monitor agent when a particular resource is 
For these reason, the rejections are maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-11, 13-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale et al. (US 2009/0164853) in further view of Gates et al. (US 2015/0288558) in further view of Zou et al. (US 2015/0149609). 

causing network devices in a network to generate and emit fault codes by running one or more operators on each of the network devices (each of the cells of a data migration system 102a comprises a monitor agent 100a and storage manager, fig. 1B, 100A, 110, pg. 26, 33-34, storage manager can track and issue appropriate alerts to the reporting manger or monitor agent when a particular resource is unavailable or congested, pg. 42), wherein the fault codes are associated with an error on the network device (monitor agent return this information for analysis where the error codes are in the logs, pg. 55);
obtaining, via the one or more operators, the fault codes from the network devices (storage manager can track and issue appropriate alerts to the reporting manger or monitor agent when a particular resource is unavailable or congested, pg. 42, monitor agent gather relevant information from the elements upon detection of an error, and utilizes a data structure containing a lookup table that correlates the detected error with the appropriate elements involved, fig. 3A, 302, pg. 54). 
Gokhale et al. does not explicitly teach but Gates et al. teach mapping the network devices or the fault codes to a plurality of logical policy entities defined in a logical policy model of the network to yield fault code mappings (a failure graph may be generated, paragraph 4, map a plurality of alarms generated by the plurality of monitoring applications to nodes in a failure graph, paragraph 45, fig. 4);
independently aggregating the fault code mappings along a plurality of logical policy dimensions in the network to yield an independent aggregations of fault codes ( root cause identification tool that aggregates data from a plurality of performance management tools monitoring the networked computer environment, paragraph 4, aggregated data may include service-level data, application-level data, networking-level data, virtualization-level data … and from the aggregated data corresponding with the different perspective offered by the plurality of information technology management software tools, paragraph 52, fig. 4, fig. 6B); and
independently presenting, via one or more independent visualizations, one or more hardware-level errors along the respective ones of the plurality of logical policy dimensions (a root cause identification tool may acquire a plurality of report templates and determine a first report template based on a role associated with a target recipient, paragraph 5, in some case, the user interface may allow an end user of the root cause identification tool to access portions of a metrics store that stores the aggregated data and non-structured information, paragraph 100, fig. 8A, a root cause of a service-related performance issue may comprise a disk failure or a power failure to a data storage unit storing a database critical to a service, paragraph 52).
It would have been obvious to modify the method of Gokhale et al. by adding Gates automatic report generation.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in automatic generation of report in response to detecting performance and/or availability issues that occur throughout multiple layers of a networked computing environment (pg. 3).  
Gokhale et al. and Gates et al. does not explicitly teach but Zou et al. teach the plurality of respective logical policy entities including at least tenants, the logical policy dimensions divided based on the plurality of logical policy entities and being at least of the tenants, and based on the independent aggregations of fault codes (performance monitoring to provide real or near real time remediation feedback by implementing the use of aggregated latency and/or other network data … provide failure zone analysis and resolution information to tenants based on aggregations of performance data (paragraph 13-16, fig. 1). 
It would have been obvious to modify the method of Gokhale et al. and Gates et al. by adding Zou et al. performance monitoring.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in providing real time of the usability of an online service as well as identifying or target failure zones to troubleshoot and/or correct any associated performance or user-experience problems (paragraph 13).

In regard to claim 2, Gokhale et al. does not explicitly teach but Gates et al. teach the method of claim 1, wherein the network comprises a software-defined network (monitoring a networked computing environment, paragraph 29, 33).
	Refer to claim 1 for motivational statement.

In regard to claim 3, Gokhale et al. does not explicitly teach but Gates et al. teach the method of claim 2, wherein the software-defined network includes an application centric infrastructure network with one or more application policy infrastructure controllers, and the software-defined network includes one or more components in a network assurance platform (application-level monitor, paragraph 42-43, fig. 3).
	Refer to claim 1 for motivational statement. 

service-level monitor may monitor response time experience by various end users of a service, paragraph 42- 43, each node in a failure graph may correspond with an individual alarm of the plurality of alarms or a collection of alarms .. each node in a failure graph may correspond with a particular type of alarm at a particular level … a failure graph may be generated for each alarm of the plurality of alarms, paragraph 46).
Refer to claim 1 for motivational statement. 

In regard to claim 5, Gokhale et al. does not explicitly teach but Gates et al. teach the method of claim 4, wherein, the network devices includes switches, and the fault codes includes hardware-level errors associated with the switches (each network may include switches, paragraph 35, network-level monitor, paragraph 43).
Refer to claim 1 for motivational statement. 

In regard to claim 7, Gokhale et al. teach a system comprising:
one or more processors (processor, pg. 98); and
at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors (memory, pg. 98), cause the system to:
cause network devices in a network to generate and emit fault codes by running one or more operators on each of the network devices (each of the cells of a data migration system 102a comprises a monitor agent 100a and storage manager, fig. 1B, 100A, 110, pg. 26, 33-34, storage manager can track and issue appropriate alerts to the reporting manger or monitor agent when a particular resource is unavailable or congested, pg. 42), wherein the fault codes are associated with an error on the network device (monitor agent return this information for analysis where the error codes are in the logs, pg. 55);
obtain, via the one or more operators, the fault codes from the network devices (storage manager can track and issue appropriate alerts to the reporting manger or monitor agent when a particular resource is unavailable or congested, pg. 42, monitor agent gather relevant information from the elements upon detection of an error, and utilizes a data structure containing a lookup table that correlates the detected error with the appropriate elements involved, fig. 3A, 302, pg. 54). 
Gokhale et al. does not explicitly teach but Gates et al. teach map the network devices or the fault codes to a plurality of logical policy entities defined in a logical policy model of the network, to yield independent aggregations of fault code mappings (a failure graph may be generated, paragraph 4, map a plurality of alarms generated by the plurality of monitoring applications to nodes in a failure graph, paragraph 45, fig. 4);
independently aggregate the independent aggregations of fault code mappings along a plurality of logical policy dimensions in the network to yield an independent aggregations of fault codes across the plurality of logical policy dimensions (a root cause identification tool that aggregates data from a plurality of performance management tools monitoring the networked computer environment, paragraph 4, aggregated data may include service-level data, application-level data, networking-level data, virtualization-level data … and from the aggregated data corresponding with the different perspective offered by the plurality of information technology management software tools, paragraph 52, fig. 4, fig. 6B); and
independently present, via one or more independent visualizations, one or more hardware-level errors along respective ones of plurality of logical policy dimensions (a root cause identification tool may acquire a plurality of report templates and determine a first report template based on a role associated with a target recipient, paragraph 5, in some case, the user interface may allow an end user of the root cause identification tool to access portions of a metrics store that stores the aggregated data and non-structured information, paragraph 100, fig. 8A, a root cause of a service-related performance issue may comprise a disk failure or a power failure to a data storage unit storing a database critical to a service, paragraph 52).
Refer to claim 1 for motivational statement. 
Gohkale et al. and Gates et al. does not explicitly teach but Zou et al. teach the plurality of logical policy entities including at least tenants, the plurality of logical policy dimension divided base on the plurality of logical policy entities being at least of the tenants, and presenting based on the independent aggregations of fault codes (performance monitoring to provide real or near real time remediation feedback by implementing the use of aggregated latency and/or other network data … provide failure zone analysis and resolution information to tenants based on aggregations of performance data (paragraph 13-16, fig. 1). 
Refer to claim 1 for motivational statement. 

(monitoring a networked computing environment, paragraph 29, 33).
Refer to claim 1 for motivational statement. 

In regard to claim 9, Gohkale et al. does not explicitly teach but Gates et al. teach the system of claim 8, wherein the software-defined network includes an application centric infrastructure network with one or more application policy infrastructure controllers, and the system includes one or more components in a network assurance platform (application-level monitor, paragraph 42-43, fig. 3).
Refer to claim 1 for motivational statement. 

In regard to claim 10, Gohkale et al. does not explicitly teach but Gates et al. teach the system of claim 7, wherein the plurality of logical policy entities and respective logical policy dimensions further include at least one of application profiles, endpoint groups, or policy contracts (service-level monitor may monitor response time experience by various end users of a service, paragraph 42- 43, each node in a failure graph may correspond with an individual alarm of the plurality of alarms or a collection of alarms .. each node in a failure graph may correspond with a particular type of alarm at a particular level … a failure graph may be generated for each alarm of the plurality of alarms, paragraph 46).
Refer to claim 1 for motivational statement. 

each network may include switches, paragraph 35, network-level monitor, paragraph 43).
Refer to claim 1 for motivational statement. 

In regard to claim 13, Gohkale et al. does not explicitly teach but Gates et al. teach the system of claim 7, wherein, independently presenting the one or more hardware-level errors includes generating one or more visualizations based on at least one of a per-tenant error aggregation, a per-application profile error aggregation, or a per-endpoint group pair aggregation (the alarm relationship identifier may map a plurality of alarms generated by the plurality of monitoring applications to nodes in a failure graph, paragraph 45).
Refer to claim 1 for motivational statement. 

In regard to claim 14, Gohkale et al. teach a non-transitory computer-readable storage medium comprising: instructions stored therein instructions (memory storing instruction, pg. 2) which, when executed by one or more processors, cause the one or more processors to:
cause network devices in a network to generate and emit fault codes by running one or more operators on each of the network devices (each of the cells of a data migration system 102a comprises a monitor agent 100a and storage manager, fig. 1B, 100A, 110, pg. 26, 33-34, storage manager can track and issue appropriate alerts to the reporting manger or monitor agent when a particular resource is unavailable or congested, pg. 42), wherein the fault codes are associated monitor agent return this information for analysis where the error codes are in the logs, pg. 55);
obtain, via the one or more operators, the fault codes from the network devices (storage manager can track and issue appropriate alerts to the reporting manger or monitor agent when a particular resource is unavailable or congested, pg. 42, monitor agent gather relevant information from the elements upon detection of an error, and utilizes a data structure containing a lookup table that correlates the detected error with the appropriate elements involved, fig. 3A, 302, pg. 54). 
Gohkale et al. does not explicitly teach but Gates et al. teach map the network devices or the fault codes to a plurality of logical policy entities defined in a logical policy model of the network to yield independent aggregations of fault code mappings (a failure graph may be generated, paragraph 4, map a plurality of alarms generated by the plurality of monitoring applications to nodes in a failure graph, paragraph 45, fig. 4);
independently aggregate the fault code mappings along a plurality of logical policy dimensions in the network to yield an independent aggregations of fault codes across the plurality of logical policy dimensions (a root cause identification tool that aggregates data from a plurality of performance management tools monitoring the networked computer environment, paragraph 4, aggregated data may include service-level data, application-level data, networking-level data, virtualization-level data … and from the aggregated data corresponding with the different perspective offered by the plurality of information technology management software tools, paragraph 52, fig. 4, fig. 6B); and
a root cause identification tool may acquire a plurality of report templates and determine a first report template based on a role associated with a target recipient, paragraph 5, in some case, the user interface may allow an end user of the root cause identification tool to access portions of a metrics store that stores the aggregated data and non-structured information, paragraph 100, fig. 8A, a root cause of a service-related performance issue may comprise a disk failure or a power failure to a data storage unit storing a database critical to a service, paragraph 52).
Refer to claim 1 for motivational statement. 
Gohkale et al. and Gates et al. does not explicitly teach but Zou et al. teach the plurality of logical policy entities divided based on the plurality of logical policy entities and including at least tenants, the plurality of logical policy dimension divided based on the plurality of logical policy entities and being at least of the tenants, and independently present based on the independent aggregations of fault codes (a performance monitoring to provide real or near real time remediation feedback by implementing the use of aggregated latency and/or other network data … provide failure zone analysis and resolution information to tenants based on aggregations of performance data (paragraph 13-16, fig. 1). 
	Refer to claim 1 for motivational statement. 

(monitoring a networked computing environment, paragraph 29, 33).
Refer to claim 1 for motivational statement. 

In regard to claim 16, Gohkale et al. does not explicitly teach but Gates et al. teach the non-transitory computer-readable storage medium of claim 15, wherein, the software-defined network includes an application-centric infrastructure network with one or more application policy infrastructure controllers, and the software-defined network includes one or more components in a network assurance platform (application-level monitor, paragraph 42-43, fig. 3).
Refer to claim 1 for motivational statement. 

In regard to claim 17, Gohkale et al. does not explicitly teach but Gates et al. teach the non-transitory computer-readable storage medium of claim 14, wherein the plurality of logical policy entities and logical policy dimensions further include at least one of application profiles, endpoint groups, or policy contracts (service-level monitor may monitor response time experience by various end users of a service, paragraph 42- 43, each node in a failure graph may correspond with an individual alarm of the plurality of alarms or a collection of alarms .. each node in a failure graph may correspond with a particular type of alarm at a particular level … a failure graph may be generated for each alarm of the plurality of alarms, paragraph 46).
Refer to claim 1 for motivational statement. 

each network may include switches, paragraph 35, network-level monitor, paragraph 43).
Refer to claim 1 for motivational statement. 

In regard to claim 20, Gohkale et al. does not explicitly teach but Gates et al. teach the non-transitory computer-readable storage medium of claim 14, wherein, independently presenting the one or more hardware-level errors includes generating one or more visualizations based on at least one of a per-tenant error aggregation, a per-application profile error aggregation, or a per-endpoint group pair aggregation (the alarm relationship identifier may map a plurality of alarms generated by the plurality of monitoring applications to nodes in a failure graph, paragraph 45).
Refer to claim 1 for motivational statement. 

***********************************************
Claims 6, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale et al. (US 2009/0164853) in further view of Gates et al. (US 2015/0288558) in further view of Zou et al. (US 2015/0149609) in further view of Rowstron et al. (US 2012/0151292). 

a failure graph may be generated, paragraph 4, map a plurality of alarms generated by the plurality of monitoring applications to nodes in a failure graph, paragraph 45, fig. 4), the independent aggregation of fault codes across the plurality of logical policy dimensions (a root cause identification tool that aggregates data from a plurality of performance management tools monitoring the networked computer environment, paragraph 4, aggregated data may include service-level data, application-level data, networking-level data, virtualization-level data … and from the aggregated data corresponding with the different perspective offered by the plurality of information technology management software tools, paragraph 52, fig. 4, fig. 6B).
It would have been obvious to modify the method of Kane by adding Gates automatic report generation.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in automatic generation of report in response to detecting performance and/or availability issues that occur throughout multiple layers of a networked computing environment (pg. 3).  
Gohkale et al., Gates et al. and Zou et al. does not explicitly teach the aggregation of fault codes include key and tag pairs, each of the key and tag pairs includes a key representing one of the plurality of logical policy dimensions (distributed key-based processes implementing a key-based process with a map function that processes input data and produces an intermediate data set of (key, value) pairs, paragraph 35.  The results are combined or aggregated using the key-based process, paragraph 36). 
   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in performance of computationally expensive tasks (paragraph 7). 

In regard to claim 12, Gohkale et al. does not explicitly teach but Gates et al. teach the system of claim 7, wherein, mapping the network devices or the fault codes to the plurality of logical policy entities is based on respective hardware identifiers (a failure graph may be generated, paragraph 4, map a plurality of alarms generated by the plurality of monitoring applications to nodes in a failure graph, paragraph 45, fig. 4), the independent aggregations of fault codes across respective logical policy dimensions a root cause identification tool that aggregates data from a plurality of performance management tools monitoring the networked computer environment, paragraph 4, aggregated data may include service-level data, application-level data, networking-level data, virtualization-level data … and from the aggregated data corresponding with the different perspective offered by the plurality of information technology management software tools, paragraph 52, fig. 4, fig. 6B).
	Refer to claim 6 for motivational statement. 
Gohkale et al., Gates et al. and Zou et al. does not explicitly teach the aggregation of fault codes includes key and tag pairs, each of the key and tag pairs includes a key representing one of the plurality of logical policy dimensions (distributed key-based processes implementing a key-based process with a map function that processes input data and produces an intermediate data set of (key, value) pairs, paragraph 35.  The results are combined or aggregated using the key-based process, paragraph 36). 
Refer to claim 6 for motivational statement. 

In regard to claim 19, Gohkale et al. does not explicitly teach but Gates et al. teach the non-transitory computer-readable storage medium of claim 14, wherein, mapping the network devices or the fault codes to the plurality of logical policy entities is based on respective hardware identifiers (a failure graph may be generated, paragraph 4, map a plurality of alarms generated by the plurality of monitoring applications to nodes in a failure graph, paragraph 45, fig. 4), the independent aggregations of fault codes across respective logical policy dimensions (a root cause identification tool that aggregates data from a plurality of performance management tools monitoring the networked computer environment, paragraph 4, aggregated data may include service-level data, application-level data, networking-level data, virtualization-level data … and from the aggregated data corresponding with the different perspective offered by the plurality of information technology management software tools, paragraph 52, fig. 4, fig. 6B).
Refer to claim 6 for motivational statement.
Gohkale et al., Gates et al. and Zou et al. does not explicitly teach the aggregation of fault codes includes key and tag pairs, each of the key and tag pairs includes a key representing one of the plurality of logical policy dimensions (distributed key-based processes implementing a key-based process with a map function that processes input data and produces an intermediate data set of (key, value) pairs, paragraph 35.  The results are combined or aggregated using the key-based process, paragraph 36).
 Refer to claim 6 for motivational statement. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Silicon Valley Regional Office
Loan.truong@uspto.gov